Exhibit 10.15

 

 

ESI EXCESS SAVINGS PLAN

 

2008 Restatement

 

INTRODUCTION

 

The ESI Excess Savings Plan (the "Plan") was authorized and adopted by the Board
of Directors of ITT Educational Services, Inc. (the "Corporation"), effective as
of February 13, 1998. The Plan was subsequently amended three times. The
Corporation hereby restates the Plan in its entirety, effective as of January 1,
2008. The Plan is also being frozen to new deferrals and contributions, such
that, after December 31, 2007, no further elective deferrals or employer
contributions will be permitted under the Plan. All deferrals and contributions
credited for periods prior to January 1, 2008, and not distributed prior to that
date, will continue to be credited with deemed investment earnings in accordance
with the terms of the restated Plan and will be distributed as provided in the
restated Plan.

 

The purpose of the Plan has been to provide Eligible Employees participating in
the Savings Plan (1) a means of restoring the contributions lost under the
Savings Plan due to the application of the limitations imposed on qualified
plans by Section 415 of the Code, (2) a means for restoring the matching and
other employer contributions lost under the Savings Plan due to the application
of the limitations imposed on qualified plans by Sections 401(a)(17), 402(g)(1),
401(k)(3), and 401(m) of the Code; and a means of providing Eligible Employees
with an additional opportunity to defer a portion of their Salary.

 



TABLE OF CONTENTS

 

Page

 

Article 1.

Definitions

1

1.01.

“Account”

1

1.02.

“Act”

1

1.03.

“Actual Contributions Percentage Limit”

1

1.04.

“Actual Deferral Percentage Limit”

1

1.05.

“Basic Savings”

1

1.06.

“Beneficiary”

1

1.07.

“Board of Directors”

1

1.08.

“Change in Control”

1

1.09.

“Code”

2

1.10.

“Committee”

2

1.11.

“Company”

2

1.12.

“Compensation Committee”

2

1.13.

“Corporation”

2

1.14.

“Deferral Account”

2

1.15.

“Elective Deferral Limit”

2

1.16.

“Eligible Employee”

2

1.17.

“Employee”

2

1.18.

“ERISA”

2

1.19.

“Excess Matching Contributions”

2

1.20.

“Excess Retirement Contribution”

2

1.21.

“Highly Compensated Employee”

2

1.22.

“Matching Company Contribution”

2

1.23.

“Matching Contribution Account”

3

1.24.

“Participant”

3

1.25.

“Participating Company”

3

1.26.

“Plan”

3

1.27.

“Related Employer”

3

1.28.

“Retirement Contribution Account”

3

1.29.

“Salary”

3

1.30.

“Salary Deferrals”

3

1.31.

“Salary Reduction Agreement”

4

1.32.

“Savings Plan”

4

1.33.

“Section 409A Standards”

4

1.34.

“Separation From Service”

4

1.35.

“Specified Employee”

4

1.36.

“Statutory Compensation Limitation”

4

1.37.

“Statutory Limitations”

4

 

 

 

Article 2.

Participation

4

2.01.

Eligibility

4

 

 

 

 

 

-i-





2.02.

Participation

4

2.03.

Termination of Participation

4

 

 

 

Article 3.

Excess Savings Plan Contributions

5

3.01.

Amount of Contributions

5

3.02.

Salary Deferrals

5

3.03.

Excess Matching Contributions

6

3.04.

Excess Retirement Contributions

6

3.05.

Investment of Account

6

3.06.

Vesting of Account

7

3.07.

Individual Account

7

 

 

 

Article 4.

Payment of Contributions

7

4.01.

Commencement of Payment

7

4.02.

Method of Payment

7

4.03.

Payment Upon the Occurrence of a Change in Control

7

 

 

 

Article 5.

General Provisions

7

5.01.

Funding

7

5.02.

Non-Contract Employment

8

5.03.

Facility of Payment

8

5.04.

Withholding Taxes

8

5.05.

Nonalienation

8

5.06.

Claims Procedure

8

5.07.

Construction

11

 

 

 

Article 6.

Amendment or Termination

11

 

 

 

Article 7.

Administration

11

 

 

-ii-



ESI EXCESS SAVINGS PLAN

 

Article 1.

Definitions

 

As used in the Plan, the following words and phrases, when capitalized, have the
following meanings, except when used in a context that plainly requires a
different meaning:

 

1.01.      "Account" means, with respect to a Participant, the Deferral Account,
the Matching Contribution Account, and the Retirement Contribution Account of
that Participant.

 

1.02.      "Act" means the Securities Exchange Act of 1934, as amended from time
to time.

 

1.03.      "Actual Contribution Percentage Limit" means the limitation set forth
in Section 401(m) of the Code as in effect each year for the Savings Plan.

 

1.04.      "Actual Deferral Percentage Limit" means the limitation set forth in
Section 401(k)(3) of the Code as in effect each year for the Savings Plan.

 

1.05.      "Basic Savings" means, with respect to a Participant for a calendar
year, the Participant's "basic pre-tax savings," as defined in the Savings Plan,
under the Savings Plan for the calendar year.

 

1.06.      "Beneficiary" means, with respect to a Participant, the person or
persons designated pursuant to the provisions of the Savings Plan to receive
benefits under the Savings Plan after the Participant's death.

 

1.07.      "Board of Directors" means the Corporation's Board of Directors.

 

1.08.      "Change in Control" means, with respect to a Participant, the
occurrence of any one of the following: (a) the acquisition of ownership (other
than by way of merger or consolidation with an entity that, immediately before
the acquisition, was a Controlling Company) during any 12 month period, by any
one person or more than one person acting as a group, of all or substantially
all of the assets of a Controlling Company; (b) the acquisition (other than by a
Controlling Company) by any one person or more than one person acting as a
group, of ownership of more than 50% of the total fair market value or total
voting power of the ownership interests of stock of a Controlling Company; (c)
the acquisition (other than by a Controlling Company) during any 12 month
period, by any one person or more than one person acting as a group, of
ownership of stock of a Controlling Company possessing 30% or more of the total
voting power of stock of the Controlling Company; or (d) the replacement of a
majority of members of the board of directors or comparable governing body of a
Controlling Company, during any 12-month period, by members whose appointment or
election is not endorsed by a majority of the members of the Controlling
Company's board of directors or comparable governing body prior to the date of
the appointment or election. For purposes of this definition, "Controlling
Company" means, with respect to a Participant, the Corporation, the
Participating Company that employs the Participant, any Related Employer that is
the majority owner of the Corporation or the Participating Company

 

-1-



that employs the Participant, or any Related Employer in an uninterrupted chain
of majority ownership culminating in the ownership of the Corporation or the
Participating Company that employs the Participant; and an individual who owns a
vested option to purchase stock or other ownership interest is deemed to own
that stock or other ownership interest.

 

1.09.      "Code" means the Internal Revenue Code of 1986, as amended from time
to time, and interpretive rules and regulations.

 

1.10.      "Committee" means the ESI Benefit Plan Administration & Investment
Committee created pursuant to the Savings Plan.

 

1.11.      "Company" means (1) the Corporation, with respect to its employees;
and (2) any Participating Company, with respect to its employees.

 

1.12.      "Compensation Committee" means the Compensation Committee of the
Board of Directors.

 

1.13.      "Corporation" means ITT Educational Services, Inc., or any successor
by merger, purchase, or otherwise.

 

1.14.      "Deferral Account" means, with respect to a Participant, the
bookkeeping account maintained for the Participant to record the amounts
credited on his behalf under Section 3.02(a) and earnings on those amounts
pursuant to Section 3.05.

 

1.15.      "Elective Deferral Limit" means the limitation set forth in
Section 402(g)(1) of the Code.

 

1.16.      "Eligible Employee" means an Employee of the Company who is eligible
to participate in the Plan as provided in Section 2.01.

 

1.17.      "Employee" means an "employee," as defined in the Savings Plan.

 

1.18.      "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and interpretive rules and regulations.

 

1.19.      "Excess Matching Contributions" means the amount of contributions
credited on a Participant's behalf under Section 3.03.

 

1.20.      "Excess Retirement Contribution" means the amount of contributions
credited on a Participant's behalf under the provisions of Section 3.04 as in
effect prior to January 1, 2002.

 

1.21.      "Highly Compensated Employee" means an Employee who, as of the
pertinent date, is a "highly compensated employee" as defined in Code
Section 414(q).

 

1.22.      "Matching Company Contribution" means a "matching company
contribution" as defined in the Savings Plan.

 

-2-



 

1.23.      "Matching Contribution Account" means, with respect to a Participant,
the bookkeeping account maintained for the Participant to record all amounts
credited on his behalf under Section 3.03 and earnings on those amounts pursuant
to Section 3.05.

 

1.24.      "Participant" means each Eligible Employee who participated in the
Plan pursuant to the provisions of Section 2.02 as in effect prior to January 1,
2008, and who has not ceased to be a Participant pursuant to Section 2.03.

 

1.25.      "Participating Company" means a Related Employer that, by appropriate
action of the Board of Directors, or by a designated officer of the Corporation
pursuant to authorization delegated to him by the Board of Directors, was
designated as a Participating Company in the Plan as to all of its Eligible
Employees or as to the Eligible Employees of one or more of its operating or
other units, provided that the board of directors of that company took
appropriate action to adopt this Plan.

 

1.26.      "Plan" means this ESI Excess Savings Plan.

 

1.27.      "Related Employer" means any employer that, together with the
Corporation, is under common control or a member of an affiliated service group
as defined under Code Sections 414(b), (c), (m), and (o), except that in
applying Code Sections 1563(a)(1),(2), and (3) for purposes of determining a
controlled group of corporations under Code Section 414(b), the language "at
least 50%" will be used instead of "at least 80%" each place it appears in Code
Sections 1563(a)(1), (2), and (3), and in applying Section 1.414(c)-2 for
purposes of determining trades or businesses (whether or not incorporated) that
are under common control for purposes of Code Section 414(c), "at least 50%"
will be used instead of "at least 80%" each place it appears in §1.414(c)-2.

 

1.28.      "Retirement Contribution Account" means, with respect to a
Participant, the bookkeeping account maintained for the Participant to record
all Excess Retirement Contributions credited on his behalf under the provisions
of Section 3.04 as in effect prior to January 1, 2002, and earnings on those
amounts pursuant to Section 3.05.

 

1.29.      "Salary" means, with respect to an Eligible Employee, the Eligible
Employee's compensation from the Company at his base rate, excluding any
compensation deferred under a deferred compensation plan other than the Plan,
and determined prior to any election by the Participant to make salary deferrals
under the Savings Plan, prior to any election by the Participant to make Salary
Deferrals under this Plan, and prior to any election by the Participant pursuant
to Section 125 of the Code, excluding any overtime, bonus, foreign service
allowance, or any other form of compensation, except to the extent otherwise
deemed "Salary" for purposes of the Savings Plan under such nondiscriminatory
rules as are adopted by the Committee. For purposes of this Plan, Salary shall
be determined without regard to the Statutory Compensation Limitation.

 

1.30.      "Salary Deferrals" means, with respect to a Participant, the amount
the Participant defers pursuant to a Salary Reduction Agreement in accordance
with the provisions of Section 3.02(a).

 

-3-



 

1.31.      "Salary Reduction Agreement" means, with respect to a Participant,
the agreement entered into by the Participant pursuant to Section 3.02 under
which he elects to defer a portion of his salary under this Plan.

 

1.32.      "Savings Plan" means the ESI 401(k) Plan.

 

1.33.      "Section 409A Standards" means the applicable requirements and
standards for non-qualified deferred compensation plans established by Code
Section 409A.

 

1.34.      "Separation From Service" means, with respect to a Participant, the
Participant's death, retirement, or other termination of employment with the
Corporation and all Related Employers. Whether a Separation From Service has
occurred will be determined in accordance with the Section 409A Standards,
including §1.409A-1(h).

 

1.35.      "Specified Employee" has the meaning given in Code Section
409A(a)(2)(B)(i). The determination of which individuals are Specified Employees
will be made in accordance with such rules and practices, consistent with the
Section 409A Standards, as are established from time to time by the Board of
Directors, or its designee, in its discretion.

 

1.36.      "Statutory Compensation Limitation" means the limitation set forth in
Section 401(a)(17) of the Code as in effect each year for the Savings Plan.

 

1.37.      "Statutory Limitations" mean the Actual Contribution Percentage
Limit, the Actual Deferral Percentage Limit, the Elective Deferral Limit, and
the Statutory Compensation Limit.

 

Article 2.

Participation

 

2.01.      Eligibility. The Plan is intended to be an unfunded plan of deferred
compensation for a select group of management and highly compensated Employees.
An Employee shall be an Eligible Employee and thereby eligible to participate in
this Plan with respect to a calendar year prior to 2008 only if (i) the Employee
is a Highly Compensated Employee for that calendar year; (ii) the Employee is
eligible to participate in the Savings Plan during the calendar year; and
(iii) the Employee is designated by the Compensation Committee as a key
management employee who is eligible to participate in the Plan. No additional
Employees will become Eligible Employees after December 31, 2007.

 

2.02.      Participation. Prior to January 1, 2008, an Eligible Employee became
a Participant when contributions were credited on his behalf pursuant to
Article 3. No Eligible Employees will become Participants after December 31,
2007.

 

2.03.      Termination of Participation. A Participant will cease to be a
Participant when the vested values of his Accounts under the Plan are totally
distributed to him or on his behalf.

 

-4-



Article 3.

Excess Savings Plan Contributions

 

3.01.      Amount of Contributions.

 

(a)          For any calendar year prior to 2008, the amount of contributions to
be recorded on the books of the Company on behalf of a Participant pursuant to
this Article 3 shall be equal to the sum of the Salary Deferrals, Excess
Matching Contributions, and, for calendar years beginning before January 1,
2002, Excess Retirement Contributions, for the Participant determined under
Sections 3.02, 3.03, and 3.04.

 

(b)          Notwithstanding any provisions of the Plan to the contrary, no
further Salary Deferrals by any Participant or Eligible Employee shall be
permitted, and no further Excess Matching Contributions or other Company
Contributions shall be credited on any Participant's behalf, after December 31,
2007.

 

3.02.      Salary Deferrals.

 

(a)          For calendar years prior to 2008, any Eligible Employee who has met
the eligibility requirements of Section 2.01 as of the beginning of a calendar
year and who wishes to have Salary Deferrals credited to his Deferral Account
must, prior to the beginning of that calendar year, execute an irrevocable
Salary Reduction Agreement for the calendar year, authorizing Salary Deferrals
under this Plan in accordance with the provisions of this Section. If an
individual first becomes an Eligible Employee after the beginning of a calendar
year prior to 2008, that Eligible Employee may, within 30 days after the date on
which he first becomes an Eligible Employee, execute an irrevocable Salary
Reduction Agreement for the remainder of the calendar year, authorizing Salary
Deferrals under this Plan in accordance with the provision of this Section. A
Salary Reduction Agreement made pursuant to the preceding sentence shall apply
only to the Eligible Employee's Salary earned after the date on which he
executes the Salary Reduction Agreement. Notwithstanding any other provisions of
this Section, Salary Deferrals will not be credited on behalf of a Participant
with respect to a calendar year prior to 2008 until the Participant's Basic
Savings under the Savings Plan for the calendar year has been suspended due to
the Statutory Limitations. Salary Deferrals shall be credited to the
Participant's Account at the same time they would have been credited to his
account under the Savings Plan if not for the application of the Statutory
Limitations.

 

(b)          Subject to the following sentence, the amount of Salary Deferrals
credited to a Participant for a calendar year prior to 2008 shall be equal to
(1) 5% of the Participant's Salary or (2) the percentage of Salary that the
Participant has elected to defer under the Savings Plan, as of the date of his
election under this Plan, whichever is elected by the Participant in his Salary
Reduction Agreement. Notwithstanding the preceding sentence, the allocation
under the Plan and the reduction in the Participant's Salary corresponding to
his election shall be made only with respect to Salary (A) otherwise payable to
the Participant during the calendar year in excess of the Statutory Compensation
Limitation, or (B) otherwise payable to the Participant after he has reached the
Elective Deferral Limitation for the calendar year or after he has reached the
limit, if any, set by the Committee for the Plan Year to ensure compliance by
the Savings Plan with the Actual Deferral Percentage Limitation. The total
Salary Deferral amount elected shall reduce the Participant's Salary and shall
not be applied against any amount deferred under any other non-qualified plan
maintained by the Company.

 

-5-



 

(c)          A Participant may revoke or modify his Salary Reduction Agreement,
effective as of the beginning of any subsequent calendar year prior to 2008, by
executing a new Salary Deferral Agreement or a written revocation of the prior
Salary Reduction Agreement prior to the beginning of the calendar year for which
the modification or revocation is to be effective. Until a Salary Reduction
Agreement is so modified or revoked, it shall remain in effect for subsequent
calendar years prior to 2008, provided that the Participant is an Eligible
Employee as of the first day of the subsequent calendar year. Notwithstanding
the foregoing, Salary Deferrals for a subsequent calendar year shall not be
credited to the Participant until the Participant's Basic Savings under the
Savings Plan for that calendar year has been suspended due to the Statutory
Limitations.

 

(d)          Notwithstanding the foregoing, if any Participant receives a
hardship withdrawal of pre-tax contributions from the Savings Plan or any other
plan that is maintained by the Company and meets the requirements of
Section 401(k) of the Code (or any successor to that provision), and the
Participant is precluded from making contributions to that plan for at least
six months after receipt of the hardship withdrawal, the Participant's Salary
Deferral Agreement, if any, shall be revoked for the remainder of the calendar
year in which the Participant receives the hardship withdrawal distribution from
the Savings Plan or other 401(k) plan. Any Salary Deferral that would have been
made pursuant to the Participant's Salary Reduction Agreement but for the
application of this Section 3.02(d) shall be paid to the Participant as if he
had not entered into the Salary Reduction Agreement. In addition, the
Participant will be precluded from entering into a new Salary Deferral Agreement
effective before the first day of the first calendar year that begins at least
six months after the date on which the Participant receives the hardship
withdrawal from the Savings Plan or other 401(k) plan.

 

(e)          As a condition of electing to make Salary Deferrals, a Participant
may also be required by the Committee to provide such other information as the
Committee may deem necessary to properly administer the Plan.

 

3.03.      Excess Matching Contributions. For calendar years after 2001 and
before 2008, a Participant's Account shall be credited with Excess Matching
Contributions, credited to the Participant's Account at the same time as the
Salary Deferrals to which they relate, in an amount equal to (1) 100% of that
portion of the Salary Deferrals credited to the Participant for a pay period
that does not exceed 1% of the Participant's Salary for the pay period, and (2)
50% of that portion of the Salary Deferrals credited to the Participant for a
pay period that exceeds 1% but does not exceed 5% of the Participant's Salary
for the pay period. Effective January 1, 2008, no further Excess Matching
Contributions shall be credited under the Plan.

 

3.04.      Excess Retirement Contributions. Excess Retirement Contributions
under the Plan ceased as of January 1, 2002.

 

3.05.      Investment of Account. A Participant shall have no choice or election
with respect to the investment of his Accounts. A Participant's Account shall be
credited with deemed investment earnings at the rate of eight percent (8%) per
annum. Earnings shall be credited as of the end of each month, based on the
balance of the Participant's Accounts on that

 

-6-



date.

 

3.06.      Vesting of Account. A Participant shall be at all times fully vested
in his Deferral Account and his Retirement Contribution Account. The Participant
shall vest in his Matching Contribution Account at the same rate and under the
same conditions in which Matching Company Contributions vest under the Savings
Plan. In the event a Participant terminates employment prior to vesting in all
or any part of his Matching Contribution Account, the nonvested portion of that
Account shall be forfeited and shall not be restored in the event the
Participant is subsequently reemployed by the Company.

 

3.07.      Individual Accounts. The Committee shall maintain, or cause to be
maintained, records showing the individual balances of each Participant's
Accounts. At least once a year, each Participant shall be furnished with a
statement setting forth the value of his Accounts.

 

Article 4.

Payment of Contributions

 

4.01.      Commencement of Payment.

 

(a)          The Participant shall be entitled to receive payment of his
Deferral Account and Retirement Contribution Account and the vested portion of
his Matching Contribution Account as determined under Section 3.06 following his
Separation From Service for any reason other than death. Except as provided in
the following sentence, distribution of the Participant's vested Accounts shall
be made within 60 days following the Participant's Separation From Service. If
the Participant is a Specified Employee as of the date of his Separation From
Service, then except as provided in Section 4.01(b), distribution of the
Participant vested Accounts shall be made on the first day that is six months
after the date on which his Separation From Service occurs.

 

(b)          In the event of the death of a Participant prior to the full
payment of his Accounts, the unpaid portion of his vested Accounts shall be paid
to his Beneficiary within 60 days following his date of death.

 

4.02.      Method of Payment. Payment of a Participant's Deferral Account and
Retirement Contribution Account and the vested portion of his Matching
Contribution Account shall be made in a single lump sum cash payment.

 

4.03.      Payment Upon the Occurrence of a Change in Control. Upon the
occurrence of a Change in Control, all Participants shall automatically receive
the balance of their Accounts in a single lump sum payment. The payment shall be
made within 60 days after the Change in Control. If a Participant dies after the
Change in Control, or before receiving payment of his Accounts, the payment
shall be made to his Beneficiary.

 

Article 5.

General Provisions

 

5.01.      Funding. The Plan shall be unfunded. All amounts payable in
accordance with this Plan shall constitute a general unsecured obligation of the
Company. Plan benefits, as well as any administrative costs relating to the
Plan, shall be paid out of the general assets of the

 

-7-



Company.

 

5.02.      Non-Contract Employment. This Plan is not a contract of employment,
and the terms of employment of any Participant shall not be affected in any way
by this Plan or related instruments, except as specifically provided therein.
The establishment of the Plan shall not be construed as conferring any legal
rights upon any person or a continuation of employment, nor shall it interfere
with the rights of the Company to discharge any person and to treat him without
regard to the effect that such treatment might have upon him under this Plan.
Each Participant and all persons who may have or claim a right by reason of his
participation in the Plan shall be bound by the terms of the Plan and all
agreements entered into pursuant to those terms.

 

5.03.      Facility of Payment. If any benefit under the Plan is payable to a
person whom the Committee knows is a minor or otherwise under legal incapacity,
the Committee or its designee may have the payment made to the legal guardian of
that person or to the person or organization as a court of competent
jurisdiction may direct. To the extent permitted by law, any payment made under
this Section will be a complete discharge of any liability under the Plan to
that person.

 

5.04.      Withholding Taxes. The Company shall have the right to deduct from
each payment to be made under the Plan any withholding taxes required by
federal, state, local, or other applicable law.

 

5.05.      Nonalienation. Subject to any applicable law, no benefit under the
Plan shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge, and any attempt to do so shall be
void. Similarly, except as otherwise required by applicable law, no benefit
under the Plan shall be in any manner liable or subject to garnishment,
attachment, execution, or levy, or liable or subject to the debts, contracts,
liabilities, engagements, or torts of a person entitled to those benefits.

 

5.06.      Claims Procedure.

 

(a)          Submission of Claims. Claims for benefits under the Plan will be
submitted in writing to the Committee or to an individual designated by the
Committee for that purpose.

 

(b)          Denial of Claim. If any claim for benefits is denied, in whole or
in part, the claimant will be given written notice of the denial within 90 days
time following the date on which the claim is filed. The notice will set forth
the following:

 

 

(i)

the specific reason or reasons for the denial;

 

 

(ii)

the specific reference to the pertinent Plan provision upon which the denial was
based;

 

 

(iii)

a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why that material or
information is necessary; and

 

-8-



 

 

(iv)

an explanation of the Plan's claim review procedure.

 

If special circumstances require an extension of time for processing the claim,
written notice of an extension will be furnished to the claimant prior to the
end of the initial period of 90 days following the date on which the claim is
filed. The extension may not extend the period for more than 90 days beyond the
end of the initial 90 day period.

 

If the claim has not been granted, and a written notice of the denial of the
claim is not furnished within ninety days following the date on which the claim
is filed, the claim will be deemed denied for the purpose of proceeding to the
claim review procedure.

 

A claimant or his authorized representative will have 60 days after receipt of
written notification of denial of a claim to request review of the denial by
making written request to the Committee. In connection with the request for
review, the claimant or his authorized representative may review pertinent
documents in the Committee's possession or control and submit issues and
comments in writing within the 60 day period following receipt of written
notification of the claim denial.

 

Not later than 60 days after receipt of the request for review, the Committee
will render and furnish to the claimant a written decision, which will include
specific reasons for the decision and will make specific reference to the
pertinent Plan provisions on which the decision is based. If special
circumstances require an extension of time for processing, the decision will be
rendered as soon as possible, but not later than 120 days after receipt of the
request for review, provided that written notice and explanation of the delay
are given to the claimant prior to commencement of the extension. The
Committee's decision will not be subject to further review. If a decision on
review is not furnished to a claimant within the specified time period, the
claim will be deemed to have been denied on review.

 

(c)          Special Procedure for Certain Disability Claims. If a claimant
requests a benefit on account of disability, the claimant is not a participant
in the Company's long-term disability plan, and the claim for the benefit is
denied, special rules apply. In this situation, the Committee must notify the
claimant of the denial within 45 days after the claim for benefits is filed.
This time period may be extended twice by 30 days if the Committee:
(1) determines that the extension is required due to matters beyond the control
of the Committee and (2) notifies the claimant of the circumstances requiring
the extension of time and the date by which the Committee expects to render a
decision. If such an extension is necessary due to the claimant's failure to
submit the information necessary to decide the claim, the notice of extension
will specifically describe the required information, and the claimant will be
afforded at least 45 days from receipt of the notice within which to provide the
specific information. If the claimant delivers the requested information within
the time specified, any 30 day extension period will begin after the claimant
has provided that information. If the claimant fails to deliver the requested
information within the time specified, the Committee may decide a claim without
that information.

 

The Committee will send the claimant a written statement explaining in detail
the reasons for the denial. The written statement will explain the specific
reason(s) for the denial and: (1) identify the Plan provision(s) on which the
denial is based; (2) identify any additional material or information needed to
complete the claim and why that information is necessary; (3) describe

 

-9-



the Plan procedures and time limits for appealing the denial, the claimant's
right to obtain information about those procedures, and the right to sue in
federal court; and (4) disclose any internal rule, guidelines, protocol or
similar criterion relied on in making the adverse determination (or state that
the information will be provided free of charge upon request).

 

The claimant will then have the right to ask the Committee to review the denial
of the claim. This request must be made in writing to the Committee within
180 days after the claim is denied. The written request may be made by the
claimant or his or her authorized representative. The Committee will provide a
written decision to the claimant within 45 days after the Committee receives the
claimant's signed, written request for review, unless special circumstances
require an additional period, up to 45 days, in which case the Committee will
notify the claimant of the special circumstances and the date upon which the
Committee expects to render its decision on review. If an extension is necessary
due to the claimant's failure to submit the information necessary to decide the
appeal, the notice of extension will specifically describe the required
information, and the claimant will be afforded at least 45 days from receipt of
the notice to provide the specified information. If the claimant delivers the
requested information within the time specified, the 45 day extension of the
appeal period will begin after the claimant has provided that information. If
the claimant fails to deliver the requested information within the time
specified, the Committee may decide the appeal without that information.

 

The following provisions apply to the right of appeal: (1) the claimant will
have the opportunity to submit written comments, documents, or other information
in support of the appeal; (2) upon request, the claimant will have access to all
relevant documents as described by applicable U.S. Department of Labor
regulations; (3) the review will take into account all information, whether or
not presented or available at the initial determination; (4) the initial
determination will not be afforded any deference; (5) the review will be
conducted by a person different from the person who made the initial
determination and who is not the original decisionmaker's subordinate; (6) if
the decision is made on the grounds of a medical judgment, the Committee will
consult with a health care professional with appropriate training and
experience, and the health care professional will not be the individual who was
consulted during the initial determination or that person's subordinate; and
(7) the Committee will provide the claimant with the name of any medical or
vocational expert who advised the Plan with regard to the claim.

 

A notice that the request on appeal is denied will contain the following
information: (1) the specific reason(s) for the appeal determination; (2) a
reference to the specific Plan provision(s) on which the determination is based;
(3) a statement disclosing any internal rule, guidelines, protocol, or similar
criterion relied on in making the adverse determination (or a statement that
this information will be provided free of charge upon request); (4) a statement
describing the claimant's right to bring a civil suit under federal law; (5) a
statement that the claimant is entitled to receive upon request, and without
charge, reasonable access to or copies of all documents, records or other
information relevant to the determination; and (6) the statement "You or your
plan may have other voluntary alternative dispute resolution options, such as
mediation. One way to find out what may be available is to contact your local
U.S. Department of Labor Office and your State Insurance Regulatory Agency."

 

Unless a claimant receives a notice of a claim or appeal decision within the
time

 

-10-



limits above, the claimant should proceed as if the claim or appeal has been
denied.

 

(d)          Exhaustion of Remedies. No claimant may institute any action or
proceeding in any state or federal court of law or equity or before any
administrative tribunal or arbitrator for a claim for benefits under the Plan
until the claimant has first exhausted the procedures set forth in this Section.

 

5.07.      Construction.

 

(a)          The Plan is intended to constitute an unfunded deferred
compensation arrangement maintained for a select group of management or highly
compensated employees within the meaning of Section 2.01(2), Section 301(a)(3),
and Section 401(a)(1) of ERISA, and all rights under this Plan shall be governed
by ERISA, to the extent applicable. Subject to the preceding sentence, the Plan
shall be construed, regulated, and administered in accordance with the internal
laws of the State of Indiana, subject to the provisions of applicable federal
law.

 

(b)          The masculine pronoun shall mean the feminine wherever appropriate.

 

(c)          The illegality of any particular provision of this document shall
not affect the other provisions, and the document shall be construed in all
respects as if the invalid provision were omitted.

 

(d)          The Plan is intended to comply with the applicable Section 409A
Standards and will be construed accordingly. In construing or interpreting any
vague or ambiguous Plan provision, the interpretation that will prevail is the
interpretation that will cause the Plan to comply with the applicable Section
409A Standards. To the extent that any terms of the Plan would subject any
Participant to gross income inclusion, interest, or additional tax pursuant to
Code Section 409A, those terms are to that extent superseded by the applicable
Section 409A Standards.

 

Article 6.

Amendment or Termination

 

The Corporation reserves the right to modify, amend, or terminate, in whole
or in part, this Plan at any time, by action of its Board of Directors or its
designee. However, no modification, amendment, or termination of the Plan shall
adversely affect the right of any Participant to receive the benefits granted
under the Plan in respect of the Participant as of the date of modification,
amendment, or termination.

 

Article 7.

Administration

 

The Committee shall have exclusive responsibility and complete discretionary
authority to control the operation, management, and administration of the Plan,
with all powers necessary to enable it properly to carry out those
responsibilities, including, but not limited to, the following powers:

 

(a)          To interpret the Plan and any related documents, with discretionary
authority;

 

-11-



 

(b)          To establish procedures for making an election called for under the
Plan;

 

(c)          To make factual determinations regarding any and all known matters
arising under the Plan;

 

(d)          The power to determine eligibility for benefits, with discretionary
authority;

 

(e)          The right to construe, with discretionary authority, the terms of
the Plan and to remedy possible ambiguities, inequities, inconsistencies, or
omissions; and

 

(f)           The right to resolve, with discretionary authority, all
interpretive, equitable, or other questions arising under the Plan.

 

All decisions of the Committee in all matters shall be final and binding and
conclusive on all persons.

 

This 2008 Restatement of the ESI Excess Savings Plan is executed on behalf of
ITT Educational Services, Inc., by its duly authorized officer, as of the 19th
day of December, 2007.

 

ITT EDUCATIONAL SERVICES, INC.

 

By /s/ Nina F. Esbin

Signature

 

Nina F. Esbin

Printed Name

 

Senior Vice President Human Resources

Office

 

-12-

 

 